UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




       United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                September 28, 2005

                                       Before

                          Hon. Richard A. Posner, Circuit Judge

                          Hon. Frank H. Easterbrook, Circuit Judge

                          Hon. Michael S. Kanne, Circuit Judge

No. 05-2318

UNITED STATES OF AMERICA,                       Appeal from the United States
    Plaintiff-Appellee,                         District Court for the Western
                                                District of Wisconsin.
      v.
                                                No. 03 CR 26
FREDDIE J. BOOKER,
    Defendant-Appellant.                        John C. Shabaz, Judge.


                                    ORDER

       On remand for resentencing in accordance with the Supreme Court’s decision
in this case, the judge again imposed a 30–year sentence, which was within the
guidelines range. However, the judge properly did not treat the guidelines as
mandatory, but instead explained at length and convincingly why the guidelines
sentence was consistent with the statutory sentencing factors, in view of the gravity
of the defendant’s crime and his long criminal record, notwithstanding the
defendant’s age (40). A guidelines sentence is presumptively reasonable, United
States v. Mykytiuk, 415 F.3d 606 (7th Cir. 2005), and there is nothing here to rebut
the presumption. The judgment is therefore

                                                                          AFFIRMED.